Exhibit 10(xxxiii)

NORTHERN TRUST CORPORATION

EXECUTIVE FINANCIAL CONSULTING AND

TAX PREPARATION SERVICES PLAN

(As Amended and Restated Effective January 1, 2008)

INTRODUCTION

The Northern Trust Corporation Executive Financial Consulting and Tax
Preparation Services Plan (the “Plan”) was established by Northern Trust
Corporation, a Delaware corporation (the “Corporation”) to provide a select
group of management or highly compensated employees of the Corporation (and its
subsidiaries and affiliates) with the opportunity to receive services or
reimbursement of expenses for services for personal financial consulting and tax
planning and preparation. The Corporation hereby amends and restates the Plan
generally effective January 1, 2008 (with such other effective dates as are
noted herein) to comply with various changes in applicable law, including the
American Jobs Creation Act of 2004.

ARTICLE I

DEFINITIONS

Wherever used herein the following terms shall have the meanings hereinafter set
forth:

 

1.1 “Benefits” means any or all of the benefits described in Sections 3.1 and
3.2 of the Plan.

 

1.2 “Board” means the Board of Director of the Corporation.

 

1.3 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

1.4 “Company” means The Northern Trust Company, an Illinois banking corporation;
the Corporation; and such subsidiaries and affiliates of the Corporation as
shall with the consent of the Board, adopt the Plan.

 

1.5 “Corporation” means Northern Trust Corporation, a Delaware corporation.

 

1.6 “Effective Date” means January 1, 2008 for the amended and restated Plan.

 

1.7 “Key Employee” means a Participant who is a “specified employee” within the
meaning of Code Section 409A(a)(2)(B)(i). The Company’s Key Employees shall be
identified annually pursuant to Section 3.5(b).

 

1.8 “Participant” means an employee of the Company (i) who is eligible to
participate in the Plan in accordance with Article II and (ii) who utilizes any
of the benefits provided under the Plan. To the extent provided in Section 3.2,
a Participant who has retired from the service of the Company after reaching a
Normal, Early or Postponed Retirement date as provided under the Pension Plan
remains a Participant during the Plan Year following such retirement.



--------------------------------------------------------------------------------

1.9 “Pension Plan” means The Northern Trust Company Pension Plan, as amended
from time to time.

 

1.10 “Plan” means the Northern Trust Corporation Executive Financial Consulting
and Tax Preparation Services Plan.

 

1.11 “Plan Year” means the calendar year.

 

1.12 “Spouse” means the person to whom a Participant is legally married at the
time Benefits are provided under the Plan.

ARTICLE II

ELIGIBILITY

 

2.1 Eligibility to Participate. An employee of the Company becomes eligible to
participate in the Plan:

 

  (a) when he or she becomes an executive vice president or above either by hire
or by promotion; or

 

  (b) if below the level of executive vice president, when he or she is selected
for participation by the Executive Vice President-Human Resources of the
Company; and

 

  (c) under either (a) or (b) above, when he or she is notified by the Company
of his or her eligibility to receive Benefits under the Plan.

 

2.2 Annual Enrollment Requirement. In order to be eligible to receive Plan
Benefits in any Plan Year, a Participant must complete and return to the Company
an annual enrollment form provided by the Company, by which the Participant
elects to utilize Benefits under the Plan. Except as otherwise provided in
Section 2.3, the Participant must complete and return such enrollment form to
the Company on or before December 31 of the Plan Year immediately preceding the
Plan Year in which such Benefits will be provided (or such earlier date as the
Company may prescribe).

 

2.3

Initial Year of Eligibility. Anything in the Plan to the contrary
notwithstanding, an employee of the Company who would otherwise first become
eligible to participate in the Plan pursuant to Section 2.1 on or after
January 1 of any Plan Year shall not become eligible to participate in the Plan
in such Plan Year unless selected for participation in such Plan Year by the
Executive Vice President-Human Resources of the Company. If so selected, then in
order to be eligible to receive Plan Benefits in that Plan Year, such
Participant must complete and return to the Company an annual enrollment form

 

- 2 -



--------------------------------------------------------------------------------

 

provided by the Company, by which the Participant elects to utilize Benefits
under the Plan. Such Participant must complete and return such enrollment form
to the Company on or before the 30th calendar day following the date the
Participant becomes eligible to participate in the Plan.

ARTICLE III

BENEFITS AND BENEFIT LIMITATIONS

 

3.1 Active Participant Benefits. A Participant who is actively at work (or on a
Company-approved absence of up to six (6) consecutive months due to vacation,
paid holidays, sick leave, short term disability, Family and Medical Leave or
unpaid leave) for at least one day during a Plan Year shall be entitled to
receive the following Benefits in the form of services to be rendered during
such Plan Year:

 

  (a) One or more financial consulting service programs, as determined by the
Company in the Company’s sole discretion, which may include cash and debt
management review, education and major goal funding review, asset allocation and
investments review, stock option planning, retirement planning, income tax
planning, estate and charitable giving planning, insurance and risk management
review, compensation and benefits review and net worth review (“Active
Participant Financial Consulting Services Benefit”); and

 

  (b) Tax preparation services, as determined by the Company in the Company’s
sole discretion, which include the preparation of annual income tax returns to
be filed during such Plan Year (“Active Participant Tax Preparation Services
Benefit”).

 

3.2 Retired Participant Benefits. A Participant who retires from the service of
the Company after reaching a Normal, Early or Postponed Retirement date as
provided under the Pension Plan shall be entitled to receive the following
Benefit in the Plan Year immediately following the Plan Year in which he or she
retires: tax preparation services, which include the preparation of annual
income tax returns to be filed during the Plan Year following the Plan Year in
which the Participant retires (“Retired Participant Tax Preparation Services
Benefit”).

 

3.3

Limitations on Benefits. Benefits under the Plan may be provided by internal
Company resources, including the Company’s Personal Financial Services’
Financial Consulting Division and Personal Tax Services Division, or may be
provided by an unrelated third party organization but only if the Participant
obtains the Company’s advance written approval to use the services of such third
party organization. The Company may impose an annual dollar limitation or
limitations on the Company’s payment or reimbursement of expenses for the
provision of the Active Participant Financial Consulting Services Benefit, the
Active Participant Tax Preparation Services Benefit and the Retired Participant
Tax Preparation Services Benefit. Benefits are provided only for Participants

 

- 3 -



--------------------------------------------------------------------------------

 

and their Spouses, and the Plan does not provide nor will the Company pay or
reimburse expenses for services for any other individual including but not
limited to Participants’ children, other family members or domestic employees.
Anything in the Plan to the contrary notwithstanding, (a) the amount of payments
or reimbursements made by the Company to or on behalf of a Participant for a
Retired Participant Tax Preparation Services Benefit during any taxable year of
the Participant shall not affect the amount of payments or reimbursements made
by the Company to or on behalf such Participant for any Benefits in any other
taxable year of the Participant, and (b) any Benefit provided to or on behalf of
the Participant in any other taxable year of the Participant shall not affect
the amount of payments or reimbursements made by the Company to or on behalf of
the Participant for a Retired Participant Tax Preparation Services Benefit.

 

3.4 Limitation on Payments and Reimbursements of Active Participant Benefits.
Anything in the Plan to the contrary notwithstanding, any payments or
reimbursements made by the Company to or on behalf of a Participant for an
Active Participant Financial Consulting Services Benefit or an Active
Participant Tax Preparation Services Benefit (an “Active Participant Benefit”)
provided in a Plan Year under the Plan shall be made by the later of:

 

 

(a)

the 15th day of the third month following the Participant’s first taxable year
in which such Active Participant Benefit is no longer subject to a substantial
risk of forfeiture; or

 

 

(b)

the 15th day of the third month following the end of the Company’s first taxable
year in which such Active Participant Benefit is no longer subject to a
substantial risk forfeiture.

 

  (c) It is intended that the application of the foregoing provisions of this
Section 3.4 cause all payments and reimbursements made by the Company for Active
Participant Benefits provided under the Plan to be short-term deferrals for
purposes of the regulations issued under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and such provisions shall be interpreted
in all events in a manner consistent with such intent, so that Section 409A
shall have no application to the Active Participant Benefits provided under the
Plan.

 

3.5 Limitations on Payments and Reimbursements of Retired Participant Benefits.

 

  (a)

Anything in the Plan to the contrary notwithstanding, any payments or
reimbursements made by the Company to or on behalf of a Participant for a
Retired Participant Tax Preparation Services Benefit provided in the Plan Year
immediately following the Plan Year in which such Participant retires shall be
made on or before the last day of the Participant’s taxable year following the
taxable year in which the expense for such Retired Participant Tax Preparation
Services Benefit was incurred; provided, however, that if such Participant is a
Key Employee, any payments or reimbursements to or on behalf of the Participant
for a Retired Participant Tax Preparation Services Benefit shall in no event be

 

- 4 -



--------------------------------------------------------------------------------

 

made earlier than the date which is six months and one day following the date
the Participant separates from service with the Company (within the meaning of
Code Section 409A(a)(2)(A)(i) and regulations promulgated thereunder). The
Participant’s right to payments or reimbursements by the Company of Retired
Participant Tax Preparation Services Benefits is not subject to liquidation or
exchange for any other benefit under the Plan or otherwise.

 

  (b) The Company shall identify Key Employees annually as described in this
Section 3.5(b). The Specified Employee Identification Date, as defined in Treas.
Reg §1.409A-1(i)(3), to be used in determining Key Employees of the Company
shall be September 30 of any Plan Year. The January 1 of the Plan Year next
following that Plan Year shall be the Specified Employee Effective Date, as
defined in Treas. Reg §1.409A-1(i)(4), for Participants identified as Key
Employees on the immediately preceding Specified Employee Identification Date.
Participants identified as Key Employees on a Specified Employee Identification
Date (September 30) shall be treated as Key Employees under the Plan for the
12-month period beginning on the Specified Employee Effective Date (January 1)
next following such Specified Employee Identification Date.

 

3.6 Employment Termination for Reasons other than Retirement. Anything in the
Plan to the contrary notwithstanding, if a Participant terminates employment
with the Company prior to the end of any Plan Year for any reason other than
retirement pursuant to Section 3.2, payment or reimbursement by the Company of
the Participant’s Active Participant Benefit for such Plan Year (to the extent
not already paid or reimbursed by the Company) shall be prorated based on a
fraction, the numerator of which is the number of months in which the
Participant participated in the Plan as an employee of the Company for at least
one day in each such month during such Plan Year and the denominator of which is
twelve (12).

ARTICLE IV

ADMINISTRATION OF THE PLAN

 

  4.1 Terms Include Authorized Delegates. Where appropriate, the terms “Company”
or “Corporation” as used in the Plan shall also include any applicable
subcommittee or any duly authorized delegate of the Company or the Corporation,
as the case may be. Such duly authorized delegate may be an individual or an
organization within the Company or the Corporation or may be an unrelated third
party individual or organization.

 

  4.2 Authority of the Company. The Company shall administer the Plan and shall
have full power and discretion to select employees for participation in the Plan
and to determine the terms and conditions of each employee’s participation; to
construe and interpret the Plan and any agreement or instrument entered into
hereunder; to determine eligibility for Benefits; and to establish, amend, or
waive rules and regulations for the Plan’s administration. Further, the Company
shall have full power and discretion to make any other determination which may
be necessary or advisable for the Plan’s administration.

 

- 5 -



--------------------------------------------------------------------------------

4.3 Decisions Binding. All determinations and decisions made by the Company
pursuant to the provisions of the Plan, and all related orders, resolutions or
actions of the Board, the Compensation and Benefits Committee of the Board, the
Chief Executive Officer of the Corporation or the Executive Vice President and
Human Resources Department Head of the Corporation (or the duly authorized
designee of either of the latter two individuals) shall be final, conclusive,
and binding on all persons, including the Company, its stockholders, employees,
Participants, Spouses and their estates and beneficiaries.

ARTICLE V

AMENDMENT OR TERMINATION

 

5.1 Amendment or Termination. The Corporation has set no termination date for
the Plan, but reserves the right to amend or terminate the Plan when, in the
sole discretion of the Corporation, such amendment or termination is advisable.

 

  (a) Any such termination shall be made by action of the Compensation and
Benefits Committee of the Board (or by action of the Board if the Compensation
and Benefits Committee is unavailable or unable to act for any reason) and shall
be effective as of the date set forth in such resolution.

 

  (b) Any such amendment shall be made in accordance with the following:

 

  (i) material amendments to the Plan shall be made by action of the
Compensation and Benefits Committee of the Board (or by action of the Board, if
the Compensation and Benefits Committee is unavailable or unable to act for any
reason); and

 

  (ii) (A) non-material or administrative amendments to the Plan or (B) any
amendment to the Plan deemed required, authorized or desirable under applicable
statutes, regulations or rulings, shall be made by action of either the Chief
Executive Officer of the Corporation or the Executive Vice President and Human
Resources Department Head of the Corporation (or either of their duly authorized
designees).

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE VI

GENERAL PROVISIONS

 

6.1 Taxation and Tax Withholding. Payments and/or reimbursement of expenses made
by the Company for Benefits provided to or on behalf of a Participant under the
Plan shall be taxable to such Participant in accordance with applicable law. The
Company shall have the right to withhold from the Participant’s compensation
amounts sufficient to satisfy all Federal, State and local tax withholding
requirements applicable to payments and reimbursements for Benefits provided
under the Plan.

 

6.2 No Guaranty of Benefits. Nothing contained in the Plan shall constitute a
guaranty by the Company or any other person or entity that the assets of the
Company will be sufficient to pay any Benefit hereunder.

 

6.3 No Enlargement of Employee Rights. No Participant shall have any right to
receive Benefits under the Plan except in accordance with the terms of the Plan.
Establishment of the Plan shall not be construed to give any Participant the
right to be retained in the service of the Company.

 

6.4 Applicable Law. To the extent not preempted by Federal law, the Plan shall
be construed and administered under the laws of the State of Illinois.

 

6.5 Electronic or Telephonic Notices. Any election, notice, direction or other
such action required or permitted to be made in writing under the Plan may also
be made electronically, telephonically or otherwise, to the extent then
permitted by applicable law and the administrative rules prescribed by the
Company.

 

6.6 Limitations on Liability. Notwithstanding any of the preceding provisions of
the Plan, neither the Corporation, the Company, nor any individual acting as an
employee or agent of the Corporation or the Company, shall be liable to any
Participant, former Participant, Spouse or any other person for any claim, loss,
liability or expense incurred in connection with the Plan.

 

6.7 Gender; Headings. Words in the masculine gender shall include the feminine
and the singular shall include the plural, and vice versa, unless qualified by
the context. Any headings used herein are included for ease of reference only,
and are not to be construed so as to alter the terms hereof.

 

6.8 Exemption from or Compliance with Code Section 409A. The Active Participant
Benefits provided under the Plan are intended to be exempt from, and the Retired
Participant Tax Preparation Services Benefit is intended to comply in all
applicable respects with, the requirements of Code Section 409A, and the Plan
shall be construed and administered so as to cause such Benefits to be exempt
from or comply with that Code section, respectively, as applicable.

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Northern Trust Corporation has caused this amendment and
restatement of the Plan to be executed on its behalf by its duly authorized
officer this 12th day of December, 2007, effective January 1, 2008 (or as of
such other dates as are noted herein).

 

NORTHERN TRUST CORPORATION By:  

/s/ Timothy P. Moen

Name:   Timothy P. Moen Title:   Executive Vice President and   Human Resources
Department Head

 

- 8 -